Citation Nr: 1216813	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected dermatitis.

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for nasal allergies including sinusitis.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for a gynecological disorder claimed as residuals of an ovarian cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to July 1983 and served in the United States Navy Reserve from July 1986 to July 1988.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board notes that the December 2007 rating decision, among other things, granted service connection for chronic dermatitis and assigned a noncompensable evaluation effective October 26, 2006.  Subsequently, a March 2009 rating decision granted an increased rating of 10 percent for chronic dermatitis, effective October 26, 2006.  

The issues of entitlement to service connection for a gynecological disorder, and entitlement to service connection for an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected dermatitis is manifested by 2 percent entire body coverage of active lesions and 10 percent entire body coverage of hyperpigmentation and 0 percent exposed body area coverage, with daily corticosteroid topical therapy, and no disfigurement of the head face or neck.  

2.  The competent and credible evidence fails to demonstrate that the Veteran has a low back disorder that is related to her active duty service. 

3.  The competent and credible evidence fails to demonstrate that the Veteran has allergies to include sinusitis that are related to her active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating, in excess of 10 percent, for chronic dermatitis have not been met.  38 U.S.C.A. §§ 1131, 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

2.  A lumbar spine disorder was not incurred in or aggravated by military service nor may arthritis be presumed to have incurred or aggravated.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

3.  Allergies to include sinusitis were not incurred in or aggravated by military service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in November 2006 and June 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The November 2006 letter provided this notice to the Veteran.

The Board observes that the November 2006 letter was sent to the Veteran prior to the December 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the November 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service personnel records, service treatment records, VA treatment records, and private treatment records, are associated with the claims folder.  The Board further notes that the Veteran is receiving Social Security Administration (SSA) benefits as a result of various disabilities including her degenerative disc disease of the lumbar spine.  The Veteran's SSA records were included in the file and were reviewed.  The Board notes that the Veteran is currently receiving SSA disability benefits for her Chiari malformation status post decompression with secondary diagnosis of degenerative disc disease of the lumbar spine.  SSA records were duplicative of treatment reports already of record.  

The Board notes that the Veteran provided information with regard to various private and VA hospitals and health clinics from which she received treatment.  Unfortunately, not all of the Veteran's medical records were able to be obtained.  In this regard the Board notes that the Veteran was notified in a January 2007 letter that records from the Froedtert Hospital and Isaac Coggs Health Connection could not be obtained because they charged for copies of medical records.  The Veteran subsequently supplied the available records from those two entities.  A January 2007 letter notified the Veteran that records were not available from the Sixteenth Street Community Health Center and informed the Veteran that she should supply any records that she had from that facility.  An April 2007 letter informed the Veteran that records from Methodist Hospital (Southlake Campus, Merrillville, Indiana) and Gerold L. Ignace Indian Health Clinic were unavailable.  The Veteran was further informed to provide any records she had available from those facilities.  Additionally the Veteran was informed that the RO was unable to request records from St. Joseph's hospital because the Veteran had failed to provide a correct address.  There is no indication that the Veteran subsequently provided the correct address, however records from St. Joseph's hospital were subsequently provided.  Finally, a June 2007 formal finding noted that records from the Milwaukee, Wisconsin, VA medical center (VAMC), dating from January 1981 to February 1998, were unavailable and a September 2007 formal finding noted that records from the San Diego, California, VAMC, dating from January 1983 to December 1984, were unavailable.  It was further noted that all necessary attempts had been made to acquire the records.  As such the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the issue of an increased rating for chronic dermatitis VA examinations were afforded in November 2007, February 2009, September 2010, with an addendum opinion in October 2010.  With respect to the issues of service connection for a low back disorder, and allergies to include sinusitis, VA examinations were afforded in November 2010, September 2010, and September 2010, respectively.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes, with respect to the issue of entitlement to an increased rating for chronic dermatitis, should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In this regard the examiners considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.
Analysis

I.  Increased Rating-Chronic Dermatitis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran's disability has been rated under Diagnostic Code 7806, for dermatitis.  38 C.F.R. § 4.118.  The Board notes that the Veteran's current clinical diagnosis is erythema annulare centrifugum, but that the Veteran's diagnosis has also been listed as chronic eczematous dermatitis.  See October 2010 VA addendum opinion.  The diagnostic code does not specifically address erythema annulare centrifugum, but as the Veteran's diagnosis has also been listed as chronic eczematous dermatitis and the October 2010 VA addendum opinion noted that in the unusual case the two diagnoses would both be correct (although the clinical diagnosis is more precise) the Veteran's currently assigned Diagnostic Code 7806 is appropriate for rating purposes.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 23, 2008).  However, the Board observes the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in October 2006.  

The Diagnostic Code 7806 provisions state that a 0 percent rating will be assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy has been required during the past 12- month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

The Board finds that no more than the currently assigned 10 percent rating for the Veteran's chronic dermatitis is warranted.  The Veteran was initially afforded a VA examination with regard to her chronic dermatitis in November 2007.  It was noted that the only prescribed medication was Triamcinolone cream, a corticosteroid.  The Veteran reported that she only used the cream during flare-ups which happened for 7-10 days about twice a month.  The examiner noted that the Veteran was being treated by the VA dermatology unit and that a March 2006 punch biopsy revealed patchy parakeratosis, moderate acanthosis, mild spongiosis, moderately dense perivascular lymphohistoicytic infiltrate and mild dermal fibrosis.  Upon physical examination the Veteran noted patches on her upper arms, right thigh, and chest which exhibited no open lesions, ulceration, drainage, excoriation, warmth, or redness.  The Veteran was diagnosed with chronic dermatitis which was noted to cover 3 percent of her total body surface and 0 percent of exposed surfaces.  

The Veteran was subsequently afforded a VA examination in February 2009.  It was again noted that the Veteran used Triamcinolone, but she stated that she was using it twice daily for the prior twelve months.  Upon physical examination it was noted that there was no observation of thin skin and that she had scaly patches with each having a peripheral scale of 1cm to 3cm in diameter.  The examiner noted that the patches were on the Veteran's upper arms, thighs, and chest.  The examiner diagnosed the Veteran with chronic eczematous dermatitis and noted that it covered an estimated 10 percent of the Veteran's body.  

The Veteran was again afforded a VA examination in September 2010.  The examiner initially noted that the Veteran was currently using Triamcinolone, a corticosteroid, twice a day to active lesions.  While the Veteran's skin condition was thought to be under control, there were ongoing eruptions on her legs and arms.  There was no evidence of any scarring on her chest, back or face.  The Veteran's lesions were noted to be pruritic and painful.  An active lesion could evolve and regress over a period of 6 months or longer and the Veteran had permanent areas of hyperpigmentation on her thighs as a result of previous lesions.  Upon physical examination the examiner noted each scar and active lesion on the Veteran's arms and legs and stated that the active lesions constituted 2 percent of the total body skin area and hyperpigmentation constituted 10 percent of the Veteran's total body skin area, with both covering 0 percent of skin-exposed area.  Finally the examiner noted that the Veteran's condition did not affect her activities of daily living.  

The Veteran's symptoms meet the criteria for the 10 percent rating; however, the symptoms do not approach the severity contemplated for the next highest, 30 percent rating.  See 38 C.F.R. § 4.7 (2011).  In this regard, as noted above, the Veteran's chronic dermatitis does not affect at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, and there is no evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Board notes that the Veteran is using a topical corticosteroid daily, but there is no evidence of systemic therapy.  

Moreover, the evidence does not show that symptomatology associated with the Veteran's chronic dermatitis more nearly approximates the schedular criteria associated with a higher rating under any other potentially applicable diagnostic code.  In this regard the Board notes that Diagnostic Codes 7800-7805 are not applicable because they do not adequately address the Veteran's symptomatology.  See 38 C.F.R. § 4.118 (2011).  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected chronic dermatitis as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes.

Accordingly, a preponderance of the evidence persuasively shows that rating higher than 10 percent is not warranted for the Veteran's chronic dermatitis.  38 U.S.C.A. 
§ 5107 (West 2009).

In sum, the Board finds that the competent evidence demonstrates that the Veteran's service-connected chronic dermatitis is best characterized as productive of a 10 percent rating.  The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.150 with respect to determining the severity of her service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Determining the severity of the Veteran's disabilities must be done by a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, none of the competent medical evidence of record supports a higher rating than is currently assigned.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disability.  Indeed, it does not appear from the record that she has been hospitalized at all for her disability.  There is no persuasive evidence in the record to indicate that her service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  The evidence in this case does not demonstrate that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Therefore as a preponderance of the evidence is against the Veteran's claim of an initial rating in excess of 10 percent for chronic dermatitis, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2009); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998);  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A.  Lumbar Spine Disorder

The Veteran contends that her lumbar spine disorder was caused by being hit by a motorcycle in November 1979 while on active duty.  As such the Veteran asserts her lumbar spine disorder should be service-connected.

The Board notes initially that the Veteran was diagnosed with degenerative disc disease of the lumbar spine as noted in the in the November 2010 VA examination report.  As such, it is noted that the Veteran has a current diagnosis as required by 38 C.F.R. § 3.303.  

Despite having determined that the Veteran has a current disability, the evidence of record fails to indicate that there is a credible medical nexus connecting any current low back disability to the Veteran's active duty service including the motorcycle accident.

The Veteran contends that she hurt her back in service when she was hit by a motorcycle which caused her to be spun around and left contusions on the left side of her body.  The Board notes that the Veteran's service treatment records confirmed the motorcycle accident and noted the contusions on the left side of her body; however there was no mention of any low back injury as a result of the accident.  There was also no other mention of any ongoing back pain in the Veteran's service treatment records.  Indeed the Veteran confirmed that she did not seek any treatment for her back while in service.  Both the Veteran's April 1978 entrance examination and July 1983 separation examination are absent any mention of a low back problem.  
As previously noted, the Veteran was afforded a VA examination in November 2010.  The Veteran reported having an acute episode of back pain in the late 1980s-early 1990s in which her back locked up completely.  She did not report ongoing back pain during that time.  The first post-service record of reported low back pain was in August 2002 at which time she reported back pain for previous two weeks and there was no mention of chronic back pain or of back pain dating back to the time of active duty service.  On a July 2004 VA physical therapy note involving the back it was noted that the Veteran had a two month history of back pain.  The Veteran has reported ongoing back pain since that time.  The Veteran reported no neurological loss of function and had no history of inflammatory arthritis.  Upon examination it was noted that the Veteran had some limitation of motion and an x-ray taken in conjunction with the examination revealed narrowing disc space between L5 and S1 with discogenic sclerosis and marginal osteophytes anteriorly.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The VA examiner opined that it is less likely than not that the Veteran's current low back condition was directly caused by or permanently aggravated by the Veteran's active duty service, to include the motorcycle accident or heavy lifting that occurred in service.  The examiner cited to the lack of complaint of back pain in the service treatment records to include those records associated with the motorcycle accident.  The examiner further cited to the amount of time between active duty service and post-service reports of chronic back pain.  The examiner then noted that the Veteran's current condition was more likely the result of aging.  

The Board notes that the opinion offered by the VA examiner is both competent and credible having been based on a review of the entire claims file and a thorough examination of the Veteran's lumbar spine.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995). 

The Board notes that the Veteran is competent to attest to the fact that she has suffered from back pain since service.  Additionally the Veteran's friend who provided a statement of support in April 2009 is competent to attest to the fact that the Veteran reported back pain to him.  However, neither the Veteran nor her friend is competent to provide a medical nexus between any back injury suffered in service and any current back disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to testify that her current lumbar spine disability was caused by a particular event during active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and, as noted, the Veteran is competent to observe back pain during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in her assertions.  With regard to continuity of symptomatology, the Board notes that the medical evidence of record does not support the Veteran's contentions that she suffered a chronic back injury while in service.  As noted above, the Veteran's service treatment records note an incident where the Veteran was hit by a motorcycle and had contusions on the left side of her body, but there is no evidence, nor does the Veteran contend that she complained of back pain at the time.  There is no indication on either the April 1978 entrance examination or the July 1983 separation examination report, or any other treatment report in service that the Veteran complained of or was diagnosed with any back injury.

As noted above, the Board acknowledges that the Veteran has stated that she has experienced back pain since service, but there is no contemporaneous medical evidence to support the Veteran's claim.  The Board finds that the many years lapse in time between the Veteran's active service and the first complaint of back pain weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance, the lack contemporaneous medical evidence provides information that tends to contradict the Veteran's contentions.  In this regard, the Board notes that the Veteran stated that she has experienced back pain since service, but it is reasonable to believe that if the Veteran was experiencing constant low back pain as she contends, that she would have sought medical treatment for the pain.  As such the Board finds the Veteran's statements with regard to continuity of symptomatology are not credible on the basis that the overall evidence of record contradicts the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Concerning what is meant by the "credibility" of evidence, the Board notes that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness."  It has been termed as "the quality or power of inspiring belief. . . . Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).

Finally, the Board acknowledges that where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  While the Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine, there is no evidence that the Veteran was diagnosed with degenerative changes within one year of separation from active duty service; as such, the presumption does not apply.

In summary, the competent and probative evidence establishes no chronic low back disorder during service, a competent and probative opinion that the evidence does not provide a basis upon which to link the Veteran's current degenerative changes to the lumbar spine to a motorcycle accident in service, and no evidence that the Veteran was diagnosed with degenerative changes of the lumbar spine within one year of separation from active duty service.  Rather, the competent evidence of record preponderates against a finding that the Veteran's current low back disorder is related to service or any incident thereof, and accordingly service connection for a low back disorder must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2011).  As a preponderance of the evidence is against the Veteran's claim, the benefit- of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Allergies to include Sinusitis

The Veteran contends that she has had ongoing congestion problems since active duty service and therefore seeks service connection for her allergies to include chronic sinusitis.  

The Board notes initially that the Veteran was diagnosed with rhinitis and mild paranasal sinus inflammatory mucosal disease during the course of the appeal.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  In addressing the issue of current disability, the Board notes that in the case of a disability that existed at the time of the claim as well as during service, but has, during the pendency of the appeal, resolved itself, the disability can still be considered a current disability for the purposes of determining service connection according to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the United States Court of Appeal for Veteran's Claims held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Board notes that it has been determined that the Veteran has a current disability, there is no indication that the Veteran's current disability is related to her active duty service.  In this regard the Board notes that the Veteran's service treatment records indicated that the Veteran had several complaints of cold and flu like symptoms.  Specifically it is noted that in October 1979 the Veteran reported to sick call various times with an upper respiratory infection that was determined to be viral.  The Veteran was also noted to have a viral flu syndrome in March 1980 and February 1983.  There is no evidence of a chronic sinus condition during active duty service.

The Veteran was afforded a VA examination in September 2010.  The examiner noted that he reviewed the Veteran's claims file and her service treatment records.  The examiner noted that while the Veteran was seen on a number of occasions for viral syndromes and upper respiratory infections, there was no evidence of any treatment for allergies, allergic rhinitis or chronic sinus conditions in service.  The examiner noted that the Veteran's complaints of seasonal nasal congestion for a number of years, but noted no recurrent infectious sinusitis requiring prolonged treatment with antibiotics, or any incapacitation.  Upon physical examination it was noted that the Veteran's nose and throat were unremarkable with greater than 50 percent patency of the nares.  The examiner opined that given a lack of evidence in the service treatment records of any allergic rhinitis or chronic sinusitis condition it was therefore unlikely that that the Veteran's current nasal symptoms were the result of active military service.  

Based on the evidence of record, the Board finds that service connection for sinusitis is not warranted.  Although the Veteran has a current diagnosis for VA purposes, there is no indication that the Veteran had any chronic sinus condition that was incurred in or otherwise related to service.  The September 2010 VA examiner offered a negative opinion on etiology with regard to any chronic sinus condition.

The Board has also considered the Veteran's own statements made in support of her claim, as well as those of her brother and friend.  The Board notes that the Veteran, her brother, and her friend are competent and credible to provide evidence of the Veteran's experience as well as reports of symptomatology, however, none of them is competent to relate her symptomatology to any particular event during active duty service.  Laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Veteran is competent to give evidence about what she sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, her opinion is not competent with regard to a diagnosis or an assessment as to etiology.  Determining the exact etiology of the Veteran's symptomatology requires medical expertise that the Veteran does not have.  With regard to the Veteran's claim for nasal allergies, the Board finds that the lay statements as to a nexus are outweighed by the medical evidence of record which fails to demonstrate the Veteran has a chronic sinus condition that can be related to service.

While the Board acknowledges that the Veteran is competent to provide evidence of her own experiences, several facts weigh heavily against the claim she now makes that she has had sinus problems ever since service.  In this regard the Board notes that not even the Veteran contends that she sought treatment for a chronic sinus condition following separation from service.  The record indicated that the Veteran had occasional problems with her sinuses that appeared to have a seasonal component.   

The Board acknowledges that to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating her claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After weighing all the evidence, the Board finds greater probative value in the September 2010 VA examiner's conclusion, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  In this regard, the Board finds that the September 2010 VA examiner's opinions are the most persuasive medical evidence addressing the diagnosis and etiology of the Veteran's nasal allergies to include sinusitis.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Therefore, the Board finds the opinion from the September 2010 VA examiner to be of greater probative value than the Veteran's lay statements.

The preponderance of the evidence is against a grant of service connection for allergies to include sinusitis as there is no persuasive evidence that the Veteran had chronic allergies to include sinusitis during service and no competent and credible medical nexus has been established to relate any current diagnosis of nasal allergies with the Veteran's active duty service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).






							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected dermatitis is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for allergies to include sinusitis is denied.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and entitlement to service connection for a gynecological disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Veteran contends that she has a gynecological disorder that is related to her active duty service.  The Board notes that the record indicates that the Veteran had a ruptured ovarian cyst in 1984 within approximately one year following separation from service.  The Board further notes that the Veteran's service treatment records note several complaints with regard to gynecological problems including several complaints in December 1982.  In one December 1982 treatment note the Veteran was diagnosed with trichomoniasis vaginitis and an enlarged uterus.  Another December 1982 treatment note indicated the possibility of an adnexal mass.  The Board further observes that the VA treatment notes indicate that the Veteran has had various complaints of pain associated with gynecological problems.  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board notes that the Veteran, as a lay person, can attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent and credible to say that she experienced pain in relation to a gynecological problem.

With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

In consideration of the Veteran's lay statements as well as the evidence that the Veteran had complaints of gynecological problems during active duty service as well as now, and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has gynecological problems that are related to her active duty service is warranted.

With respect to the Veteran's claim for an acquired psychiatric disorder to include PTSD, the Board notes that generally service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

In PTSD cases, such as this one, in which the Veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).

The Veteran contends that her psychiatric disorder is related to experiences and events in service.  Specifically, the Veteran reported two events of personal assault that occurred during service and one event that occurred in 1987 after her period of active duty service, but during a period of time she was a member of the Naval Reserve.  

The Board finds that the Veteran is diagnosed with PTSD as noted in the September 2010 VA examination report.  As such the Veteran has a current disability as required by 38 C.F.R. § 3.303.  The Board notes, however, that the examiner in the September 2010 VA examination stated that the Veteran's PTSD is the result of a post-active duty service incident in 1987 in which the Veteran was raped at scissor point.  Specifically, the Veteran noted that in April 2010 she had a flashback of the man who raped her.  The examiner stated that the Veteran was indeed worried for her safety in this incident and indeed believed somebody was going to get her which appeared to be causing the nightmares that she had experienced since 1987.  The examiner opined that it was the 1987 incident that caused the Veteran's PTSD.  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22)(C).  The record indicates that the Veteran had one period of active duty service in the Navy from August 1978 to July 1983, one period of ACDUTRA during the period of April 1987 to June 1987, and various periods of INACDUTRA in 1987, while she was serving in the Navy Reserve.  

Unfortunately there is no evidence of record that provides the specific date in 1987 on which the sexual assault found to be the Veteran's stressor occurred and as such there is no way to determine if the sexual assault occurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Therefore a remand is necessary to obtain any additional evidence that the Veteran might have that would provide a more specific date regarding the 1987 sexual assault.  In addition, any additional personnel and treatment records pertaining to the Veteran's Naval Reserve service and not already of record should also be obtained.  The Board notes that information regarding the Naval Reserve unit in which the Veteran served has previously been requested and the Veteran provided a address; however there it is not clear these records were requested.  There are some personnel records pertaining to the Veteran's Naval Reserve included in the record, but it is unclear if these are the only available records.  As such an attempt to obtain the Veteran's complete personnel file with respect to her Naval Reserve service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any current gynecological disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not any current gynecological disorder was more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  Request information from the Veteran regarding the specific date on which the 1987 sexual assault occurred.  If there is any evidence, such as a police report or a  medical record that would provide a specific date, that information should be provided. 

3.  Contact the National Personnel Record Center and/or the appropriate service entity or entities and request that (1) it verify the Veteran's specific periods of ACDUTRA, INACDUTRA, with the Naval Reserve unit to which the Veteran was assigned and (2) forward all available service treatment and personnel records associated with such duty and not already of record for incorporation into the record.  If the above referenced records cannot be obtained, the claims folder should indicate this fact and should document the efforts made to obtain those records.  The Veteran should also be notified if no records are obtained and of the efforts made in this regard.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


